Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Office Action is in response to the filing with the office dated 07/05/2022. 
Claims 1-7 and 9-20 have been amended. Claims 1-20 are pending in this office action.
Response to amendment
3.	Applicants arguments regarding specification objection have been fully considered and are persuasive. As a result the specification objection has been withdrawn.

4. 	Applicant’s arguments with respect to the rejection of claims under the nonstatutory double patenting rejection have been fully considered. However, Examiner respectfully disagrees with the applicant’s argument. The rejection has been maintained. 

5. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered and are persuasive. However newly introduced reference Joshi; Venu Gopal (US 20210089534 A1) and Bernardin, James (US 20030191795 A1) teaches the amended limitations. Please see the rejection below. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine  grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).---
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1) (1) - 706.02(1) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov / patents/process/ file/efs/guidance/eTD-info-l.isp.

6.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. US Application (17/170,981) in view of Joshi; Venu Gopal (US 20210089534 A1) and in further view of Bernardin, James (US 20030191795 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application either anticipate or render obvious the claims in the instant application. The table below is comparing the instant application to the co-pending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application (17/180,934)
Co-pending Application (17/170,981)
1. a method for adaptive maintenance of a database having database objects using dedicated logical channels, the method comprising the steps of: retrieving data describing maintenance details of the database; generating commands or messages from the data describing maintenance details of the database; Prior to execution of commands or messages: storing the commands or messages at an intermediary command or message queue; grouping the commands stored at the intermediary command or message queue into a plurality of groups based on objects of the database being maintained, plurality of groups being object groups; assigning or associating each of the plurality of object groups to one of a plurality of dedicated server processes to create a plurality of dedicated, parallel, processes for maintaining the database; retrieving the commands or messages stored at the intermediary command or message queue; and executing the commands or messages from the plurality of object groups in a dedicated, parallel, fashion to perform database maintenance on the database; and at some point during execution of the commands or messages, suspending retrieval of commands or messages from the intermediary command or message queue by preventing queue command or message processing.
12. A method for adaptive maintenance of a database having database objects using dedicated logical channels, the method comprising the steps of: retrieving data describing required maintenance details of the database; generating commands from the data describing required maintenance details of the database; storing the commands at an intermediary command or message queue; grouping the commands stored at the intermediary command or message queue into a plurality of object groups by assigning a unique identification to all commands associated with the same object group; assigning each of the plurality of object groups to one of a plurality of dedicated server processes to create a plurality of separate, parallel, processes for maintaining the database; acquiring all commands from the plurality of object groups; executing the commands from the plurality of object groups in separate, parallel, fashion to perform database maintenance on the database.

18. The method of claim 15, further comprising the step of: suspending acquisition of commands from the intermediary command or message queue by preventing queue command processing.
2. The method of claim 1, Wherein: the step of grouping or categorizing the commands or messages stored at the intermediary command or message queue into the plurality of object groups comprises assigning a unique identification to all commands or messages associated with a same one of the plurality of object groups
12. A method for adaptive maintenance of a database having database objects using dedicated logical channels, the method comprising the steps of: retreiving data describing required maintenance details of the database; generating commands from the data describing required maintenance details of the database; storing the commands; grouping the commands stored into a plurality of object groups by assigning a unique identification to all commands associated with the same object group; assigning a first object group to a first dedicated server process; assigning a second object group to a second dedicated server process; acquiring all commands from the first object group; executing the commands from the first object group to perform database maintenance on a first database object; acquiring all commands from the second object group; executing the commands from the second object group to perform database maintenance on a second database object; and executing the commands from the first object group in parallel with the commands from the second object group.
3. The method of claim 1, further comprising the step of: setting at least one window of time for database maintenance by starting and suspending maintenance at a predetermined period of time.
19. The method of claim 18, further comprising the step of: setting at least one window of time for database maintenance by starting and suspending maintenance at a predetermined period of time.
4. The method of claim 1, further comprising the step of: dynamically setting a number of processes devoted to maintenance by setting a number of object groups or dedicated server processes that can run at a time
20. The method of claim 14, further comprising the step of: dynamically setting a number of processes devoted to maintenance by setting the number of object groups or dedicated server processes that can run at a time.
5. The method of claim 1, further comprising the step of: recycling any of the commands or messages that were cleared out from the intermediary command or message queue without being executed.
21. The method of claim 15, further comprising the step of: recycling commands or messages that were cleared out from the intermediary command or message queue without being executed.
6. The method of claim 1, further comprising the steps of: while execution of said commands or messages is suspended maintaining any unexecuted one or ones of commands or messages in the intermediary command or message queue; and at a subsequent opening of said at least one window; reactivating a queue activation procedure; acquiring the unexecuted one or ones of the commands or messages in the intermediary queue; and executing the unexecuted one or ones of the commands or messages to complete database maintenance.
22. The method of claim 18, further comprising the steps of: maintaining any unexecuted messages or commands in the intermediary command or message queue; reactivating a queue activation procedure; acquiring the unexecuted messages or command in the intermediary queue; executing the unexecuted messages or commands to complete database maintenance.
7. The method according to claim 1, wherein each of the object groups reflects a grouping of messages or commands grouped together by way of both message cohesion, and further comprising the step of: prior to the execution of the commands or messages, tying each of the object groups to an internal table that tracks a processing identification and a total message count.  
4. The method according to claim 1, wherein each of the object groups reflects a grouping of messages or commands grouped together by way of both message cohesion, and further comprising the step of: tying each object group to an internal table that tracks a processing identification and a total message count.
8. The method of claim 1, further comprising the step of: running the plurality of dedicated server processes simultaneously and in parallel so as to create separate logical channels for database maintenance.
1. A method for adaptive maintenance of a database having database objects using dedicated logical channels, the method comprising the steps of: retrieving data describing required maintenance details of the database; generating commands from the data describing required maintenance details of the database; storing the commands; grouping the commands into a plurality of object groups by assigning a unique identification to all commands associated with the same object group; assigning a first object group to a first dedicated server process; assigning a second object group to a second dedicated server process; acquiring all commands from the first object group; executing the commands from the first object group to perform database maintenance on a first database object; acquiring all commands from the second object group; executing the commands from the second object group to perform database maintenance on a second database object; executing the commands from the first object group in parallel with the commands from the second object group; and running the first and second dedicated server processes simultaneously and in parallel so as to create separate logical channels for database maintenance.
9. The method of claim 8, wherein the plurality of dedicated server processes are simultaneous procedure instances or server process ID (SPID) executions.
6. The method of claim 1, wherein the first and second dedicated server processes are simultaneous procedure instances or server process ID (SPID) executions.
10. The method of claim 8, the step of organizing the commands or messages into the dedicated logical channels comprises assigning each of the commands or messages to a respective one of the object groups and connecting each of the object groups to separate dedicated server processes.
7. The method of claim 1, further comprising the step of: organizing the commands into logical channels by assigning them to separate object groups and connecting them to separate dedicated server processes.
11. The method of claim 10, further comprising the step of: changing a number of the dedicated logical channels by altering the number of queue readers available to read from the intermediary command or message queue.
8. The method of claim 2, further comprising the step of: changing the number of dedicated logical channels by altering the number of queue readers available to read from the intermediary command or message queue.
12. The method of claim 4, further comprising the step of: on an individual basis, releasing the dedicated server processes when all of the commands or messages associated with a respective one of the dedicated server process is completed.
9. The method of claim 1, further comprising the step of: releasing the first and second dedicated server processes when all commands associated with each dedicated server process is completed.	
13. The method of claim 1, further comprising the step of: suspending maintenance of the database midstream by preventing queue command processing
11. The method of claim 2, further comprising the step of: suspending maintenance of the database midstream by preventing queue command processing.
14. A method for adaptive maintenance of a database having database objects using dedicated logical channels, the method comprising the steps of: retrieving data describing maintenance details of the database; generating commands or messages from the data describing maintenance details of the database; Prior to execution of commands or messages: storing the commands or messages at an intermediary command or message queue; grouping or categorizing the commands or messages stored at the intermediary command or message queue into a plurality of groups based on objects of the database being maintained, the plurality of groups being object groups; assigning or associating each of the plurality of object groups to one of a plurality of dedicated server processes to create a plurality of dedicated, parallel, processes for maintaining the database; retrieving the commands or messages stored at the intermediary command or message queue; executing the commands or messages from the plurality of object groups in a dedicated, parallel, fashion to perform database maintenance on the database only during at least one period of time for database maintenance by: starting execution of the commands or messages at an opening of said at least one period of time for database maintenance; and suspending execution of the commands or messages at a closing of the at least one window of time until said at least one period of time is reached again.
12. A method for adaptive maintenance of a database having database objects using dedicated logical channels, the method comprising the steps of: retrieving data describing required maintenance details of the database; generating commands from the data describing required maintenance details of the database; storing the commands at an intermediary command or message queue;      grouping the commands stored at the intermediary command or message queue into a plurality of object groups by assigning a unique identification to all commands associated with the same object group; assigning each of the plurality of object groups to one of a plurality of dedicated server processes to create a plurality of separate, parallel, processes for maintaining the database; acquiring all commands from the plurality of object groups; executing the commands from the plurality of object groups in separate, parallel, fashion to perform database maintenance on the database.

18. The method of claim 15, further comprising the step of: suspending acquisition of commands from the intermediary command or message queue by preventing queue command processing.
15. The method of claim 14, further comprising the step of: the step of suspending execution of the commands or messages comprises suspending retrieval of commands or messages from the intermediary command or message queue by preventing queue command or message processing.
18. The method of claim 15, further comprising the step of: suspending acquisition of commands from the intermediary command or message queue by preventing queue command processing.
16. The method of claim 14, Further comprising the steps of: upon suspension of said commands or message, maintaining any unexecuted one or ones of the commands or messages in the intermediary command or message queue; and when said at least one window of time is opened again on a subsequent data: reactivating a queue activation procedure; retrieving the unexecuted one or ones of the commands or messages in the intermediary queue; and executing the unexecuted one or ones of the commands or messages to complete database maintenance.
22. The method of claim 18, further comprising the steps of: maintaining any unexecuted messages or commands in the intermediary command or message queue; reactivating a queue activation procedure; acquiring the unexecuted messages or command in the intermediary queue; executing the unexecuted messages or commands to complete database maintenance.
17. A method for adaptive maintenance of a database having database objects using dedicated logical channels, the method comprising the steps of: generating commands or messages for the purpose of providing maintenance on database objects stored at the database; Prior to execution of commands or messages: storing the commands or messages at an intermediary command or message queue; grouping or categorizing the commands or messages stored at the intermediary command or message queue into a plurality of groups based on objects of the database being maintained, the plurality of groups being object groups; assigning or associating each of the plurality of object groups to one of a plurality of dedicated server processes to create a plurality of dedicated, parallel, processes for maintaining the database; and retrieving the commands or messages stored at the intermediary command or message queue; executing the commands or messages from the plurality of object groups in a dedicated, parallel, fashion to perform database maintenance on the database; and at some point during execution of said commands or messages, suspending retrieval of commands or messages from the intermediary command or message queue by preventing queue command or message processing.  
12. A method for adaptive maintenance of a database having database objects using dedicated logical channels, the method comprising the steps of: retrieving data describing required maintenance details of the database; generating commands from the data describing required maintenance details of the database; storing the commands at an intermediary command or message queue;      grouping the commands stored at the intermediary command or message queue into a plurality of object groups by assigning a unique identification to all commands associated with the same object group; assigning each of the plurality of object groups to one of a plurality of dedicated server processes to create a plurality of separate, parallel, processes for maintaining the database; acquiring all commands from the plurality of object groups; executing the commands from the plurality of object groups in separate, parallel, fashion to perform database maintenance on the database.

18. The method of claim 15, further comprising the step of: suspending acquisition of commands from the intermediary command or message queue by preventing queue command processing.
18. The method of claim 17, further comprising the step of: setting at least one window of time for database maintenance, wherein said retrieval of commands or messages from the intermediary command or message queue is suspended at a closing said window of the time for.
19. The method of claim 18, further comprising the step of: setting at least one window of time for database maintenance by starting and suspending maintenance at a predetermined period of time.
19. The method of claim 18, further comprising the steps of: during suspension of retrieval of the commands or messages from the intermediary command or message queue, maintaining any unexpected commands or messages in the intermediary command or message queue; Upon reaching said at least one window at time for database maintenance, resuming retrieval of the commands or messages from the intermediary command or message queue by reactivating a queue activation procedure; and executing the unexecuted commands or messages to complete database maintenance

20. The method of claim 17, further comprising the step of: changing a number of the plurality of dedicated server processes during retrieval of the commands or messages by altering a number of queue readers available to read from the intermediary command or message queue.
8. The method of claim 2, further comprising the step of: changing the number of dedicated logical channels by altering the number of queue readers available to read from the intermediary command or message queue.


The independent claims 1,  14 and 17 of instant application has all the limitations in anticipation of the co-pending application except for limitations: Prior to execution of commands or messages; and at some point during execution of the commands or messages, suspending retrieval of commands or messages from the intermediary command or message queue by preventing queue command or message processing.
However Joshi; Venu Gopal (US 20210089534 A1) teaches, Prior to execution of commands or messages (Paragraph [0029]);
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al by providing, Prior to execution of commands or messages: storing the commands or messages at an intermediary command or message queue; grouping the commands stored into a plurality of object groups by assigning a unique identification to all of the commands associated with a same respective one of the object groups prior to execution; acquiring all of the commands from the first object group; acquiring all of the commands from the second object group as taught by Joshi et al (Paragraphs [0029], [0062]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, frequently encounter workloads that inundate the system and prevent other critical jobs from obtaining their allocated share of system resources and meeting response goals. Additionally, as the number of workloads running in a system increases, the monitoring of these workloads can adversely increase system overhead, resulting in delays in detecting workloads that have reached their usage limits and allowing workloads to exceed resource allocations. By doing so, this mechanism can isolate the ever important and critical response time based queries from the system overload, temporarily increase resources to critical requests that are unlikely to meet execution goals, and downgrade running queries or requests that have used more resources than was expected of them as taught by Joshi et al (Paragraph [0007]).
Bernardin, James (US 20030191795 A1) teaches, and at some point during execution of the commands or messages, suspending retrieval of commands or messages from the intermediary command or message queue by preventing queue command or message processing (Paragraphs [0042], [0043].
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al, Joshi et al and Colrain et al, and at some point during execution of the commands or messages, suspending retrieval of commands or messages from the intermediary command or message queue by preventing queue command or message processing, as taught by Bernardin et al (Paragraphs [0095]-[0100]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, providing an off-the-shelf product solution to target the specific needs of commercial users with naturally parallel applications. A top-level, public API provides a simple "compute server" or "task farm" model that dramatically accelerates integration and deployment. By providing built-in, turnkey support for enterprise features like fault-tolerant scheduling, fail-over, load balancing, and remote, central administration, the invention eliminates the need for customized middleware and yields enormous, on-going savings in maintenance and administrative overhead as taught by Bernardin et al (Paragraph [0027]).
Please see the rejection below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 5-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garden, Euan (US 20040249856 A1) in view of Joshi; Venu Gopal (US 20210089534 A1), Colrain, Carol L (US 20130066837 A1) and in further view of Bernardin, James (US 20030191795 A1).

Regarding independent claim 1, Garden, Euan (US 20040249856 A1) teaches, a method for adaptive maintenance of a database having database objects using dedicated logical channels, the method comprising the steps of: retrieving data describing maintenance details of the database (Paragraph [0029] The tasks may be a set of operations to be performed on specific database related objects. [0030] Examples of such tasks are backup a file, defragment a hard disk, or rebuild a database (i.e., the tasks describing maintenance details of the database). Tasks may be useful in the performance of maintenance on database systems or of operations related to objects (i.e., retrieving data/objects which require maintenance) while the system is being used. Examples of objects are a database, a table, a column, an index, a view, a trigger, a stored procedure, and a user program); 
generating commands or messages from the data describing maintenance details of the database (Paragraph [0029]  A user or program interface 210 allows either a user or a programmatic type interface to generate and enter 215 tasks into a storage area 220 (i.e., generating and storing the commands); 
Garden et al fails to explicitly teach, Prior to execution of commands or messages: storing the commands or messages at an intermediary command or message queue; grouping the commands stored at the intermediary command or message queue into a plurality of groups based on objects of the database being maintained, plurality of groups being object groups; assigning or associating each of the plurality of object groups to one of a plurality of dedicated server processes to create a plurality of dedicated, parallel, processes for maintaining the database; retrieving the commands or messages stored at the intermediary command or message queue; and executing the commands or messages from the plurality of object groups in a dedicated, parallel, fashion to perform database maintenance on the database; and at some point during execution of the commands or messages, suspending retrieval of commands or messages from the intermediary command or message queue by preventing queue command or message processing.
Joshi; Venu Gopal (US 20210089534 A1) teaches, Prior to execution of commands or messages: storing the commands or messages at an intermediary command or message queue; grouping or categorizing the commands stored at the intermediary command or message queue into a plurality of groups based on objects of the database being maintained, plurality of groups being object groups; (Paragraph [0029] Task grouping is implemented in the SLES scheduler by means of a “control group” mechanism. Control groups allow partitioning and aggregating of tasks that share common characteristics, such as belonging to the same workload or the same request, into hierarchically-placed groups (i.e., grouping the queries/request/commands /messages into plurality of groups associated with unique identification such as task1, task2…. having common characteristics. Here, the SLES scheduler is the intermediary command queue, where the commands/messages/queries are stored and grouped prior to execution of the commands/messages. There are multiple tasks for each query/request/command/message). Also see Paragraph [0062]. For clarity see Abstract]).
retrieving the commands or messages stored at the intermediary command or message queue; and executing the commands or messages from the plurality of object groups in a dedicated, parallel, fashion to perform database maintenance on the database (Paragraph [0026] The scheduler included with the current SUSE Linux Enterprise Server (SLES), referred to as the Completely Fair Scheduler, operates first and foremost on individual tasks and, like earlier schedulers, runs independently on each node in a massively parallel processing (MPP) configuration)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al by providing, Prior to execution of commands or messages: storing the commands or messages at an intermediary command or message queue; grouping the commands stored into a plurality of object groups by assigning a unique identification to all of the commands associated with a same respective one of the object groups prior to execution; acquiring all of the commands from the first object group; acquiring all of the commands from the second object group as taught by Joshi et al (Paragraphs [0029], [0062]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, frequently encounter workloads that inundate the system and prevent other critical jobs from obtaining their allocated share of system resources and meeting response goals. Additionally, as the number of workloads running in a system increases, the monitoring of these workloads can adversely increase system overhead, resulting in delays in detecting workloads that have reached their usage limits and allowing workloads to exceed resource allocations. By doing so, this mechanism can isolate the ever important and critical response time based queries from the system overload, temporarily increase resources to critical requests that are unlikely to meet execution goals, and downgrade running queries or requests that have used more resources than was expected of them as taught by Joshi et al (Paragraph [0007]).
Garden et al and Joshi et al fails to explicitly teach, assigning or associating each of the plurality of object groups to one of a plurality of dedicated server processes to create a plurality of dedicated, parallel, processes for maintaining the database; and at some point during execution of the commands or messages, suspending retrieval of commands or messages from the intermediary command or message queue by preventing queue command or message processing.
Colrain, Carol L (US 20130066837 A1) teaches, assigning or associating each of the plurality of object groups to one of a plurality of dedicated server processes to create a plurality of dedicated, parallel, processes for maintaining the database (Paragraph [0110] Upon connecting to the cluster, a unique signature (i.e., a locator) is generated for an associated session and recorded on a handle as part of the connection (i.e., connecting different cluster/object group to different server process for a client/user. Examiner interprets “A server process that handles the connection to the database on behalf of the client program/process”). In an embodiment, the signature comprises a service identifier, a node identifier, and database unique name, and an instance identifier, each of which is associated with the session). [0009] Servers, such as mid-tier servers, provide database instance connections to applications that request information from a database. A mid-tier server is a server that provides access to one or more database servers, distributes work to one or more database servers, or manages connections to one or more database servers (i.e., mid-tier servers can have multiple connections running parallelly, which is different object groups can be assigned different server process). [0012] Mid-tier servers often maintain connection pools, which include connections to database instances). [0013] the mid-tier server assigns a logical connection to an application that is requesting access to the database. The logical connection is mapped, directly or indirectly, to one of a plurality of physical connections (i.e., assigning different groups different server process).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al and Joshi et al by providing, assigning a first object group to a first dedicated server process; assigning a second object group to a second dedicated server process, as taught by Colrain et al (Paragraph [0009]-[0013], [0110]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, Multiple database commands may be sent from a database client to the database instance in a single request to perform work. clients generally use database connections to submit requests less frequently when multiple commands are allowed to be submitted on the requests that use the database connections, as taught by Colrain et al (Paragraph [0008]).
Garden et al, Joshi et al and Colrain et al fails to explicitly teach, and at some point during execution of the commands or messages, suspending retrieval of commands or messages from the intermediary command or message queue by preventing queue command or message processing.
Bernardin, James (US 20030191795 A1) teaches, and at some point during execution of the commands or messages, suspending retrieval of commands or messages from the intermediary command or message queue by preventing queue command or message processing (Fig. 46 shows that at any time during execution of  the commands, the commands/messages can be suspended. Paragraphs [0442], [0443] The Batch Administration tool (see FIG. 46) displays all Batch Jobs on the Server, and enables one to suspend, resume, or remove them (i.e., jobs are equated to commands or messages)).
Bernardin et al also teaches, Prior to execution of commands or messages: storing the commands or messages at an intermediary command or message queue (Paragraph [0109] The Server functionality is partitioned into two subcomponent entities: the Broker and the Director. Roughly speaking, the Broker is responsible for maintaining a "job space" for managing Jobs and Tasks and the associated interactions with Drivers and Engines (i.e., the broker is the intermediary place to store the commands. Here commands are equated to jobs and tasks are equated to object groups));
retrieving the commands or messages stored at the intermediary command or message queue; and executing the commands or messages from the plurality of object groups in a dedicated, parallel, fashion to perform database maintenance on the database (Paragraphs [0095]-[0100] LiveCluster supports a simple but powerful model for distributed parallel processing. The basic configuration incorporates three major components--Drivers, Servers, and Engines. Generally speaking, the LiveCluster model (i.e., retrieving and executing the different commands/jobs from different object groups/tasks in parallel based on the unique identifier for the job identifier as taught in paragraph [0057). Examiner equates commands to jobs and object groups to tasks). Paragraph [0109] The Server functionality is partitioned into two subcomponent entities: the Broker and the Director. Roughly speaking, the Broker is responsible for maintaining a "job space" for managing Jobs and Tasks and the associated interactions with Drivers and Engines (i.e., the broker is the intermediary place to store the commands. Here commands are equated to jobs and tasks are equated to object groups)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al, Joshi et al and Colrain et al, and at some point during execution of the commands or messages, suspending retrieval of commands or messages from the intermediary command or message queue by preventing queue command or message processing, as taught by Bernardin et al (Paragraphs [0095]-[0100]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, providing an off-the-shelf product solution to target the specific needs of commercial users with naturally parallel applications. A top-level, public API provides a simple "compute server" or "task farm" model that dramatically accelerates integration and deployment. By providing built-in, turnkey support for enterprise features like fault-tolerant scheduling, fail-over, load balancing, and remote, central administration, the invention eliminates the need for customized middleware and yields enormous, on-going savings in maintenance and administrative overhead as taught by Bernardin et al (Paragraph [0027]).

Regarding dependent claim 2, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method of claim 1.
Joshi et al further teaches, Wherein: the step of grouping or categorizing the commands or messages stored at the intermediary command or message queue into the plurality of object groups comprises assigning a unique identification to all commands or messages associated with a same one of the plurality of object groups (Paragraph [0029] Task grouping is implemented in the SLES scheduler by means of a “control group” mechanism. Control groups allow partitioning and aggregating of tasks that share common characteristics, such as belonging to the same workload or the same request, into hierarchically-placed groups (i.e., grouping the tasks/commands into plurality of groups associated with unique identification such as task1, task2…. having common characteristics). Also see Paragraph [0062]).

Regarding dependent claim 3, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method of claim 1.
Bernardin et al further teaches, further comprising the step of: setting at least one window of time for database maintenance (Fig. 46, Paragraph [0441] a Batch Job is used to run a Job at a specific time or date, but can be used to run any command);
starting execution of said commands or messages at an opening of said at least one window (Fig. 46, Paragraph [0442]  A Relative Batch Job is defined with a recurring time or a time relative to the current time, such as a Batch Job that runs every hour, or one defined in the cron format); 
and suspending execution of said commands or messages at a closing of said at least one window (Paragraph [0443] To suspend a Batch Job or resume a suspended Batch Job, select it in the Suspend/Resume column. See fig. 46).

Regarding dependent claim 5, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method of claim 1
Bernardin et al further teaches, further comprising the step of: recycling any of the commands or messages that were cleared out from the intermediary command or message queue without being executed (Paragraph [0443] To suspend a Batch Job or resume a suspended Batch Job, select it in the Suspend/Resume column (i.e., once suspended job is resumed, the commands that are in queue/not executed are processed/executed).

Regarding dependent claim 6, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method of claim 3. 
Bernardin et al further teaches, further comprising the steps of: while execution of said commands or messages is suspended (Paragraph [0443] to suspend a Batch Job or resume a suspended Batch Job, select it in the Suspend/ Resume column (i.e., once suspended job is resumed, the commands that are in queue/not executed are processed/executed), maintaining any unexecuted one or ones of commands or messages in the intermediary command or message queue (Paragraph [0493]Tasks migrate from the pending list back to the waiting list when the corresponding Engine is interrupted (i.e., when the execution is running, the tasks are in pending list, but when the tasks are suspended, the tasks are in waiting list. The pending, waiting lists and completed lists are monitored by brokers which are the intermediary command/message queue for the job as taught in Paragraphs [0455]-[0457])) ; 
and at a subsequent opening of said at least one window; reactivating a queue activation procedure; acquiring the unexecuted one or ones of the commands or messages in the intermediary queue; and executing the unexecuted one or ones of the commands or messages to complete database maintenance (Paragraph [0442] Each Batch Job is denoted with a name. A Type and Time specify when the Batch Job will start. If a Batch Job is Absolute, it will enter the queue at a given time. A Relative Batch Job is defined with a recurring time or a time relative to the current time, such as a Batch Job that runs every hour, or one defined in the cron format. Immediate jobs are already in the queue (i.e., once the suspended job is resumed, unexecuted commands are executed by changing the task list from waiting to pending list) .

Regarding dependent claim 7, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method according to claim 1. 
Bernardin et al further teaches, wherein each of the object groups reflects a grouping of messages or commands grouped together by way of both message cohesion, and further comprising the step of: prior to execution of the commands or messages, tying each of the object groups to an internal table that tracks a processing identification and a total message count (Paragraph [0512] the number of Tasks that have been submitted is equal to the total Task count for the Job, and the Broker begins monitoring the number of Tasks that have completed. (i.e., monitoring the processing identification  and total number of object groups/tasks executed for each active job. Maintaining lists/internal table that tracks waiting, pending, and completed tasks for each active job). Also see Paragraph [0069]. Examiner interprets an internal table as a table of lists such as waiting, pending, and completed for each task/object group)).

Regarding dependent claim 8, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method of claim 1. 
Colrain et al further teaches, further comprising the step of: running the plurality of dedicated server processes simultaneously and in parallel so as to create separate logical channels for database maintenance (Paragraph [0012] Mid-tier servers often maintain connection pools, which include connections to database instances. The connection may refer to either a physical mechanism, such as a physical port, or a logical configuration, or both. There may be a one-to-one mapping of logical connections (i.e., database sessions) to physical connections  (i.e., multiple server processes having logical connections in parallel)). 

Regarding dependent claim 9, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method of claim 8. 
Colrain et al further teaches, wherein the plurality of dedicated server processes are simultaneous procedure instances or server process ID (SPID) executions (Paragraph [0012] Mid-tier servers often maintain connection pools, which include connections to database instances. The connection may refer to either a physical mechanism, such as a physical port, or a logical configuration, or both. There may be a one-to-one mapping of logical connections (i.e., database sessions) to physical connections (i.e., multiple server processes executing the requests simultaneously)).

Regarding dependent claim 10, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method of claim 8. 
Colrain et al further teaches, the step of organizing the commands or messages into the dedicated logical channels comprises assigning each of the commands or messages to a respective one of the object groups and connecting each of the object groups to separate dedicated server processes (Paragraph [0038] Determining whether or not the commands satisfy the criteria may be performed on each command individually as the command is sent, on a request that includes several commands, or on some other grouping of commands (grouping/organizing the commands based on the criteria). Also see [0035] the process includes: storing a particular set of commands that, if executed, could otherwise start or complete a transaction, for example, by committing changes to the database, or storing a particular set of commands that, if executed, could otherwise change the state of the database. In the example, the process may include evaluating each command on a command-by-command basis or searching the set of commands for any commands in the particular set of commands).  (Paragraph [0055]  the driver maintains a history of commands and application-visible results for opened requests (i.e., storing the commands from the first and second object groups at an intermediary command or message queue, which is a mid-tier server/intermediary server provides database instance connections to applications that request information from a database) and purges the history of commands and application-visible results for closed requests. Also see Paragraph [0012] Mid-tier servers often maintain connection pools, which include connections to database instances. The connection may refer to either a physical mechanism, such as a physical port, or a logical configuration, or both. There may be a one-to-one mapping of logical connections (i.e., database sessions) to physical connections (i.e., multiple server processes having logical connections in parallel)).

Regarding dependent claim 13, Garden et al, Joshi et al, Colrain et al and Bernardin teach, the method of claim 1. 
Bernardin et al further teaches, further comprising the step of: suspending maintenance of the database midstream by preventing queue command processing (ParagraphPage 5 of 15App. No. 17/180,934 [0443] To suspend a Batch Job or resume a suspended Batch Job, select it in the Suspend/Resume column (i.e., suspending a job and resuming is preventing queue command processing)).Re: Office Action mailed 4/4/2022

8.	Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garden, Euan (US 20040249856 A1) in view of Joshi; Venu Gopal (US 20210089534 A1) and in further view of Bernardin, James (US 20030191795 A1).

Regarding independent claim 14, Garden, Euan (US 20040249856 A1) teaches, a method for adaptive maintenance of a database having database objects using dedicated logical channels, the method comprising the steps of: retrieving data describing maintenance details of the database Paragraph [0029] The tasks may be a set of operations to be performed on specific database related objects. [0030] Examples of such tasks are backup a file, defragment a hard disk, or rebuild a database (i.e., the tasks are maintenance details of the database). Tasks may be useful in the performance of maintenance on database systems or of operations related to objects (i.e., retrieving data/objects which require maintenance) while the system is being used. Examples of objects are a database, a table, a column, an index, a view, a trigger, a stored procedure, and a user program); 
generating commands or messages from the data describing maintenance details of the database (Paragraph [0029]  A user or program interface 210 allows either a user or a programmatic type interface to generate and enter 215 tasks into a storage area 220 (i.e., generating and storing the commands); 
Garden et al fails to explicitly teach, Prior to execution of commands or messages: storing the commands or messages at an intermediary command or message queue; grouping or categorizing the commands or messages stored at the intermediary command or message queue into a plurality of groups based on objects of the database being maintained, the plurality of groups being object groups; assigning or associating each of the plurality of object groups to one of a plurality of dedicated server processes to create a plurality of dedicated, parallel, processes for maintaining the database; retrieving the commands or messages stored at the intermediary command or message queue; executing the commands or messages from the plurality of object groups in a dedicated, parallel, fashion to perform database maintenance on the database only during at least one period of time for database maintenance by: starting execution of the commands or messages at an opening of said at least one period of time for database maintenance; andRe: Office Action mailed 4/4/2022 suspending execution of the commands or messages at a closing of the at least one window of time until said at least one period of time is reached again.
Joshi; Venu Gopal (US 20210089534 A1) teaches, Prior to execution of commands or messages: storing the commands or messages at an intermediary command or message queue; grouping or categorizing the commands or messages stored at the intermediary command or message queue into a plurality of groups based on objects of the database being maintained, the plurality of groups being object groups (Paragraph [0029] Task grouping is implemented in the SLES scheduler by means of a “control group” mechanism. Control groups allow partitioning and aggregating of tasks that share common characteristics, such as belonging to the same workload or the same request, into hierarchically-placed groups (i.e., grouping the queries/request/commands/messages into plurality of groups associated with unique identification such as task1, task2…. having common characteristics. Here, the SLES scheduler is the intermediary command queue, where the commands/messages/queries are stored and grouped prior to execution of the commands/messages. There are multiple tasks for each query/ request/command /message). Also see Paragraph [0062]. For clarity see Abstract]).
retrieving the commands or messages stored at the intermediary command or message queue; executing the commands or messages from the plurality of object groups in a dedicated, parallel, fashion to perform database maintenance on the database only during at least one period of time for database maintenance  (Paragraph [0026] The scheduler included with the current SUSE Linux Enterprise Server (SLES), referred to as the Completely Fair Scheduler, operates first and foremost on individual tasks and, like earlier schedulers, runs independently on each node in a massively parallel processing (MPP) configuration)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al by providing, Prior to execution of commands or messages: storing the commands or messages at an intermediary command or message queue; grouping the commands stored into a plurality of object groups by assigning a unique identification to all of the commands associated with a same respective one of the object groups prior to execution; acquiring all of the commands from the first object group; acquiring all of the commands from the second object group as taught by Joshi et al (Paragraphs [0029], [0062]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, frequently encounter workloads that inundate the system and prevent other critical jobs from obtaining their allocated share of system resources and meeting response goals. Additionally, as the number of workloads running in a system increases, the monitoring of these workloads can adversely increase system overhead, resulting in delays in detecting workloads that have reached their usage limits and allowing workloads to exceed resource allocations. By doing so, this mechanism can isolate the ever important and critical response time based queries from the system overload, temporarily increase resources to critical requests that are unlikely to meet execution goals, and downgrade running queries or requests that have used more resources than was expected of them as taught by Joshi et al (Paragraph [0007]).
Garden et al, Joshi et al fails to explicitly teach, starting execution of the commands or messages at an opening of said at least one period of time for database maintenance; andRe: Office Action mailed 4/4/2022 suspending execution of the commands or messages at a closing of the at least one window of time until said at least one period of time is reached again.
Bernardin, James (US 20030191795 A1) teaches, starting execution of the commands or messages at an opening of said at least one period of time for database maintenance (Fig. 46, Paragraph [0441] a Batch Job is used to run a Job at a specific time or date, but can be used to run any command);
andRe: Office Action mailed 4/4/2022 suspending execution of the commands or messages at a closing of the at least one window of time until said at least one period of time is reached again (Paragraph [0443] To suspend a Batch Job or resume a suspended Batch Job, select it in the Suspend/Resume column. See fig. 46).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al, Joshi et al and Colrain et al, and at some point during execution of the commands or messages, suspending retrieval of commands or messages from the intermediary command or message queue by preventing queue command or message processing, as taught by Bernardin et al (Paragraphs [0095]-[0100]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, providing an off-the-shelf product solution to target the specific needs of commercial users with naturally parallel applications. A top-level, public API provides a simple "compute server" or "task farm" model that dramatically accelerates integration and deployment. By providing built-in, turnkey support for enterprise features like fault-tolerant scheduling, fail-over, load balancing, and remote, central administration, the invention eliminates the need for customized middleware and yields enormous, on-going savings in maintenance and administrative overhead as taught by Bernardin et al (Paragraph [0027]).

Regarding dependent claim 15, Garden et al, Joshi et al and Bernardin teach, the method of claim 14, 
Bernardin et al further teaches, further comprising the step of: the step of suspending execution of the commands or messages comprises suspending retrieval of commands or messages from the intermediary command or message queue by preventing queue command or message processing (ParagraphPage 5 of 15App. No. 17/180,934 [0443] To suspend a Batch Job or resume a suspended Batch Job, select it in the Suspend/ Resume column (i.e., suspending a job and resuming is preventing queue command processing)).Re: Office Action mailed 4/4/2022

Regarding dependent claim 16, Garden et al, Joshi et al and Bernardin teach, the method of claim 14. 
Bernardin et al further teaches, further comprising the steps of: upon suspension of said commands or message, maintaining any unexecuted one or ones of the commands or messages in the intermediary command or message queue (Paragraph [0493]Tasks migrate from the pending list back to the waiting list when the corresponding Engine is interrupted (i.e., when the execution is running, the tasks are in pending list, but when the tasks are suspended, the tasks are in waiting list. The pending, waiting lists and completed lists are monitored by brokers which are the intermediary command/message queue for the job as taught in Paragraphs [0455]-[0457])); 
and when said at least one window of time is opened again on a subsequent data: reactivating a queue activation procedure; retrieving the unexecuted one or ones of the commands or messages in the intermediary queue; and executing the unexecuted one or ones of the commands or messages to complete database maintenance (Paragraph [0442] Each Batch Job is denoted with a name. A Type and Time specify when the Batch Job will start. If a Batch Job is Absolute, it will enter the queue at a given time. A Relative Batch Job is defined with a recurring time or a time relative to the current time, such as a Batch Job that runs every hour, or one defined in the cron format. Immediate jobs are already in the queue (i.e., once the suspended job is resumed, unexecuted commands are executed by changing the task list from waiting to pending list) .
 
Regarding independent claim 17, Garden, Euan (US 20040249856 A1) teaches, a method for adaptive maintenance of a database having database objects using dedicated logical channels, the method comprising the steps of:Page 7 of 15App. No. 17/180,934 Re: Office Action mailed 4/4/2022generating commands or messages for the purpose of providing maintenance on database objects stored at the database (Paragraph [0029]  A user or program interface 210 allows either a user or a programmatic type interface to generate and enter 215 tasks into a storage area 220 (i.e., generating and storing the commands); 
Garden et al fails to explicitly teach, Prior to execution of commands or messages: storing the commands or messages at an intermediary command or message queue; grouping or categorizing the commands or messages stored at the intermediary command or message queue into a plurality of groups based on objects of the database being maintained, the plurality of groups being object groups; assigning or associating each of the plurality of object groups to one of a plurality of dedicated server processes to create a plurality of dedicated, parallel, processes for maintaining the database; and retrieving the commands or messages stored at the intermediary command or message queue; executing the commands or messages from the plurality of object groups in a dedicated, parallel, fashion to perform database maintenance on the database; and at some point during execution of said commands or messages, suspending retrieval of commands or messages from the intermediary command or message queue by preventing queue command or message processing.  
Joshi; Venu Gopal (US 20210089534 A1) teaches, Prior to execution of commands or messages: storing the commands or messages at an intermediary command or message queue; grouping or categorizing the commands or messages stored at the intermediary command or message queue into a plurality of groups based on objects of the database being maintained, the plurality of groups being object groups (Paragraph [0029] Task grouping is implemented in the SLES scheduler by means of a “control group” mechanism. Control groups allow partitioning and aggregating of tasks that share common characteristics, such as belonging to the same workload or the same request, into hierarchically-placed groups (i.e., grouping the queries/request/commands/messages into plurality of groups associated with unique identification such as task1, task2…. having common characteristics. Here, the SLES scheduler is the intermediary command queue, where the commands/messages/queries are stored and grouped prior to execution of the commands/messages. There are multiple tasks for each query/request/ command/ message). Also see Paragraph [0062]. For clarity see Abstract]).
and retrieving the commands or messages stored at the intermediary command or message queue; executing the commands or messages from the plurality of object groups in a dedicated, parallel, fashion to perform database maintenance on the database (Paragraph [0026] The scheduler included with the current SUSE Linux Enterprise Server (SLES), referred to as the Completely Fair Scheduler, operates first and foremost on individual tasks and, like earlier schedulers, runs independently on each node in a massively parallel processing (MPP) configuration)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al by providing, Prior to execution of commands or messages: storing the commands or messages at an intermediary command or message queue; grouping the commands stored into a plurality of object groups by assigning a unique identification to all of the commands associated with a same respective one of the object groups prior to execution; acquiring all of the commands from the first object group; acquiring all of the commands from the second object group as taught by Joshi et al (Paragraphs [0029], [0062]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, frequently encounter workloads that inundate the system and prevent other critical jobs from obtaining their allocated share of system resources and meeting response goals. Additionally, as the number of workloads running in a system increases, the monitoring of these workloads can adversely increase system overhead, resulting in delays in detecting workloads that have reached their usage limits and allowing workloads to exceed resource allocations. By doing so, this mechanism can isolate the ever important and critical response time based queries from the system overload, temporarily increase resources to critical requests that are unlikely to meet execution goals, and downgrade running queries or requests that have used more resources than was expected of them as taught by Joshi et al (Paragraph [0007]).
Garden et al and Joshi et al fails to explicitly teach, and at some point during execution of said commands or messages, suspending retrieval of commands or messages from the intermediary command or message queue by preventing queue command or message processing.  
Bernardin, James (US 20030191795 A1) teaches, and at some point during execution of said commands or messages, suspending retrieval of commands or messages from the intermediary command or message queue by preventing queue command or message processing (Fig. 46 shows that at any time during execution of  the commands, the commands/messages can be suspended. Paragraphs [0442], [0443] The Batch Administration tool (see FIG. 46) displays all Batch Jobs on the Server, and enables one to suspend, resume, or remove them (i.e., jobs are equated to commands or messages)).
Bernardin et al also teaches, Prior to execution of commands or messages: storing the commands or messages at an intermediary command or message queue (Paragraph [0109] The Server functionality is partitioned into two subcomponent entities: the Broker and the Director. Roughly speaking, the Broker is responsible for maintaining a "job space" for managing Jobs and Tasks and the associated interactions with Drivers and Engines (i.e., the broker is the intermediary place to store the commands. Here commands are equated to jobs and tasks are equated to object groups));
retrieving the commands or messages stored at the intermediary command or message queue; and executing the commands or messages from the plurality of object groups in a dedicated, parallel, fashion to perform database maintenance on the database (Paragraphs [0095]-[0100] LiveCluster supports a simple but powerful model for distributed parallel processing. The basic configuration incorporates three major components--Drivers, Servers, and Engines. Generally speaking, the LiveCluster model (i.e., retrieving and executing the different commands/jobs from different object groups/tasks in parallel based on the unique identifier for the job identifier as taught in paragraph [0057). Examiner equates commands to jobs and object groups to tasks). Paragraph [0109] The Server functionality is partitioned into two subcomponent entities: the Broker and the Director. Roughly speaking, the Broker is responsible for maintaining a "job space" for managing Jobs and Tasks and the associated interactions with Drivers and Engines (i.e., the broker is the intermediary place to store the commands. Here commands are equated to jobs and tasks are equated to object groups)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al, Joshi et al and Colrain et al, and at some point during execution of the commands or messages, suspending retrieval of commands or messages from the intermediary command or message queue by preventing queue command or message processing, as taught by Bernardin et al (Paragraphs [0095]-[0100]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, providing an off-the-shelf product solution to target the specific needs of commercial users with naturally parallel applications. A top-level, public API provides a simple "compute server" or "task farm" model that dramatically accelerates integration and deployment. By providing built-in, turnkey support for enterprise features like fault-tolerant scheduling, fail-over, load balancing, and remote, central administration, the invention eliminates the need for customized middleware and yields enormous, on-going savings in maintenance and administrative overhead as taught by Bernardin et al (Paragraph [0027]).

Regarding dependent claim 18, Garden et al, Joshi et al and Bernardin teach, the method of claim 17. 
Bernardin  et al further teaches, further comprising the step of: setting at least one window of time for database maintenance Fig. 46, Paragraph [0441] a Batch Job is used to run a Job at a specific time or date, but can be used to run any command), wherein said retrieval of commands or messages from the intermediary command or message queue is suspended at a closing said window of the time for (Fig. 46, Paragraph [0442]  A Relative Batch Job is defined with a recurring time or a time relative to the current time, such as a Batch Job that runs every hour, or one defined in the cron format); 

Regarding dependent claim 19, Garden et al, Joshi et al and Bernardin teach, the method of claim 18. 
Bernardin  et al further teaches, further comprising the steps of: during suspension of retrieval of the commands or messages  (Paragraph [0443] To suspend a Batch Job or resume a suspended Batch Job, select it in the Suspend/Resume column. See fig. 46) from the intermediary command or message queue, maintaining any unexpected commands or messages in the intermediary command or message queue  (Paragraph [0493]Tasks migrate from the pending list back to the waiting list when the corresponding Engine is interrupted (i.e., when the execution is running, the tasks are in pending list, but when the tasks are suspended, the tasks are in waiting list. The pending, waiting lists and completed lists are monitored by brokers which are the intermediary command/message queue for the job as taught in Paragraphs [0455]-[0457])) ; 
Upon reaching said at least one window at time for database maintenance, resuming retrieval of the commands or messages from the intermediary command or message queue by reactivating a queue activation procedure; and executing the unexecuted commands or messages to complete database maintenance (Paragraph [0442] Each Batch Job is denoted with a name. A Type and Time specify when the Batch Job will start. If a Batch Job is Absolute, it will enter the queue at a given time. A Relative Batch Job is defined with a recurring time or a time relative to the current time, such as a Batch Job that runs every hour, or one defined in the cron format. Immediate jobs are already in the queue (i.e., once the suspended job is resumed, unexecuted commands are executed by changing the task list from waiting to pending list) .

9.	Claims 4, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garden, Euan (US 20040249856 A1) in view of Joshi; Venu Gopal (US 20210089534 A1),  Bernardin, James (US 20030191795 A1) and in further view of Goldbach, Christian (US 20120158945 A1).

Regarding dependent claim 4, Garden et al, Joshi et al and Bernardin et al teach, the method of claim 1. 
Garden et al, Joshi et al and Bernardin et al fails to explicitly teach, further comprising the step of: dynamically setting a number of processes devoted to maintenance by setting a number of object groups or dedicated server processes that can run at a time.  
Goldbach, Christian (US 20120158945 A1) teaches, further comprising the step of: dynamically setting a number of processes devoted to maintenance by setting a number of object groups or dedicated server processes that can run at a time (Paragraph [0031]  Instead of assigning one or more fixed server instances to a static logon group, for example as shown in FIG. 2, the server specification in a dynamic logon group can be dynamic and can specify abstract attributes of a logon group. As an illustrative, non-limiting example, these abstract attributes can include one or more of a maximum number of server instances to be dedicated to requests by users of tenants in the logon group, a reference (static) logon group containing the candidate server instances to be assigned to the dynamic logon group, and the like. [0032]  instead of specifying a predetermined list of server instances 304 in a logon group, a dynamic logon group can specify only the maximum number of server instances to be used for a defined set of requests, or alternatively a minimum number of server instances, both a maximum and a minimum, a target range, or the like. At runtime, the load balancer 102 can determine which specific server instances 304 to actually include in the logon group based on the current loads on the software delivery architecture 300. In one example, the server instances 304 for each logon group can be chosen from the set of all available server instances 304 (i.e., number of server instances can be altered based on the load on the server/message queue).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al, Joshi et al and Bernardin et al by providing further comprising the step of: changing the number of dedicated logical channels by altering the number of queue readers available to read from the intermediary command or message queue as taught by Goldbach et al (Paragraphs [0031], [0032]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, overall resource use optimization can be maximized by basing the assignment of requests to server instances via the load balance as taught by Goldbach et al (Paragraph [0031]).

Regarding dependent claim 11, Garden et al, Joshi et al and Bernardin et al teach, the method of claim 1. 
Garden et al, Joshi et al and Bernardin et al teach, fails to explicitly teach, further comprising the step of: changing a number of the dedicated logical channels by altering a number of queue readers available to read from the intermediary command or message queue.
Goldbach, Christian (US 20120158945 A1) teaches, further comprising the step of: changing a number of the dedicated logical channels by altering a number of queue readers available to read from the intermediary command or message queue (Paragraph [0032]  instead of specifying a predetermined list of server instances 304 in a logon group, a dynamic logon group can specify only the maximum number of server instances to be used for a defined set of requests, or alternatively a minimum number of server instances, both a maximum and a minimum, a target range, or the like. At runtime, the load balancer 102 can determine which specific server instances 304 to actually include in the logon group based on the current loads on the software delivery architecture 300. In one example, the server instances 304 for each logon group can be chosen from the set of all available server instances 304 (i.e., number of server instances can be altered based on the load on the server/message queue).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al, Joshi et al and Bernardin et al teach, by providing further comprising the step of: changing the number of dedicated logical channels by altering the number of queue readers available to read from the intermediary command or message queue as taught by Goldbach et al (Paragraphs [0031], [0032]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, overall resource use optimization can be maximized by basing the assignment of requests to server instances via the load balance as taught by Goldbach et al (Paragraph [0031]).

Regarding dependent claim 20, Garden et al, Joshi et al and Bernardin teach, the method of claim 17. 
Garden et al, Joshi et al and Bernardin et al fails to explicitly teach, further comprising the step of: changing a number of the plurality of dedicated server processes during retrieval of the commands or messages by altering a number of queue readers available to read from the intermediary command or message queue.
Goldbach, Christian (US 20120158945 A1) teaches, further comprising the step of: changing a number of the dedicated logical channels by altering a number of queue readers available to read from the intermediary command or message queue (Paragraph [0032]  instead of specifying a predetermined list of server instances 304 in a logon group, a dynamic logon group can specify only the maximum number of server instances to be used for a defined set of requests, or alternatively a minimum number of server instances, both a maximum and a minimum, a target range, or the like. At runtime, the load balancer 102 can determine which specific server instances 304 to actually include in the logon group based on the current loads on the software delivery architecture 300. In one example, the server instances 304 for each logon group can be chosen from the set of all available server instances 304 (i.e., number of server instances can be altered based on the load on the server/message queue).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al, Joshi et al and Bernardin et al teach, by providing further comprising the step of: changing the number of dedicated logical channels by altering the number of queue readers available to read from the intermediary command or message queue as taught by Goldbach et al (Paragraphs [0031], [0032]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, overall resource use optimization can be maximized by basing the assignment of requests to server instances via the load balance as taught by Goldbach et al (Paragraph [0031]).

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Garden, Euan (US 20040249856 A1) in view of Joshi; Venu Gopal (US 20210089534 A1),  Bernardin, James (US 20030191795 A1) and in further view of Colrain, Carol L (US 20130066837 A1).

Regarding dependent claim 12, Garden et al, Joshi et al and Bernardin et al teach, the method of claim 4. 
Garden et al, Joshi et al and Bernardin et al fails to explicitly teach, further comprising the step of: on an individual basis, releasing the dedicated server processes when all of the commands or messages associated with a respective one of the dedicated server process is completed.
Colrain et al further teaches, further comprising the step of: on an individual basis, releasing the dedicated server processes when all of the commands or messages associated with a respective one of the dedicated server process is completed (Paragraph [0012] Mid-tier servers often maintain connection pools, which include connections to database instances. As work completes, connections are returned to the connection pool and are available for subsequent applications to borrow from the pool (i.e., releasing the first and second dedicated server processes after the completion of work).  
e of a plurality of physical connections (i.e., assigning different groups different server process).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Garden et al and Joshi et al by providing, assigning a first object group to a first dedicated server process; assigning a second object group to a second dedicated server process, as taught by Colrain et al (Paragraph [0009]-[0013], [0110]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, Multiple database commands may be sent from a database client to the database instance in a single request to perform work. clients generally use database connections to submit requests less frequently when multiple commands are allowed to be submitted on the requests that use the database connections, as taught by Colrain et al (Paragraph [0008]).
Conclusion
Applicant’s amendments/arguments necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164